W/| N STO N 206 Park Avenue
New York, NY 10166

&STRAWN MEMO ENDORSED. T1712 2946700
North America Europe Asia F +1212 294 4700
LLP See page 2.

 

 

 

 

MICHAEL E, BLAINE
+1 (212) 294-4754
mblaine@winston.com

VIA ECE

The Honorable Judith C. McCarthy

United States District Court, Southern District of New York
United States Courthouse

300 Quarropas Street, Chambers 533

White Plains, NY 10601-4150

Re: Maurice Konig v. Bank of America, N.A., et al.; Case No. 7:18-cv-07299

Dear Judge McCarthy:

In accordance with SDNY Local Rule 37.2, Defendant Bank of America, N.A. “BANA”)
submits this pre-motion conference letter to inform the Court of its intention to file a motion to
strike Plaintiff's October 22, 2019 Expert Witness Disclosure and his October 27, 2019
Supplemental Expert Witness Disclosures as untimely and prejudicial to BANA’s preparation of
its defense of this case.

By way of factual background, Plaintiffs First Amended Complaint raises concern with
the credit reporting on four mortgage loans secured by four different properties. Am. Compl. { 8.
Plaintiff alleges that he stopped making payments on the four loans at issue in 2008 or 2009,
“leaving a balance due,” foreclosure proceedings were initiated. Am. Compl. ff 9-10. BANA
stopped servicing all of the loans effective November 1, 2012, when servicing responsibilities were
transferred to other loan servicers.

In his First Amended Complaint, Plaintiff asserts one count against BANA for violation of
the Fair Credit Reporting Act (“FCRA”), and he alleges that BANA’s co-defendants, Trans Union
and Equifax, are reporting one or more negative trade lines on his credit report relating to the loans.
The basis for Plaintiff's FCRA claim against BANA is that a negative trade line may only remain
on the report of a consumer for seven and a half years from the date of the last payment. See Am.
Compl. ff 10-11.

On November 30, 2018, the Court issued its scheduling erder which, in part, imposed a
deadline of April 5, 2019 for Plaintiff to disclose his experts and produce expert reports. Doc. 26.
Although the Court subsequently extended the fact discovery deadline to July 26, 2019, the expert
report deadline was not specifically extended. Thus, the April 5, 2019 deadline remained in place.
Nonetheless, more than six months after the April 5, 2019 deadline, Plaintiff served his October
22, 2019 Expert Witness Disclosure and his October 27, 2019 Supplemental Expert Witness
Disclosures, in which he designates Evan D, Hendricks and Thomas A. Tarter as expert witnesses.

Plaintiff's untimely disclosure is prejudicial to BANA because the expert disclosure
deadline has long passed. In addition, fact discovery has closed. Plaintiff's untimely disclosure
has deprived BANA of the opportunity to examine the purported expert witnesses on numerous
topics in the report and from otherwise retaining its own rebuttal witnesses to testify at trial.

 
W/| N STON 200 Park Avenue
New York, NY 10166
& STR AWN T #1212 294 6700
North America Eurepe Asia F +1212 294 4700
LLP

Plaintiff's disclosure is not only untimely but fails to comply with Fed. R. Civ. P. 26(a)(2) which
provides that an expert’s written report must contain “the facts or data considered by the witness
in forming” all opinions the witness will express. Plaintiff has failed to provide BANA with

sufficient information to engage in a meaningful examination of his experts.

To the extent the Court is not inclined to strike Plaintiff's expert reports as untimely, BANA
respectfully requests a new scheduling order permitting additional time to obtain a rebuttal expert,
to submit its rebuttal expert reports, and to depose Mr. Hendricks and Mr. Tartar on their reports
and knowledge of BANA policy and procedure.

For all of these reasons, BANA respectfully requests a telephonic pre-motion conference
and/or permission to proceed with filing its motion to strike Plaintiff's October 22, 2019 Expert
Witness Disclosure and Plaintiff's October 27, 2019 Supplemental Expert Witness Disclosures

and/or a revised scheduling order providing time for the expert discovery outlined above.

 

SO ORDERED:

Application denied in part and granted in part. The Court will
allow additional expert discovery to be conducted. Defendants
have until February 3, 2020 to serve their rebuttal expert reports.
The parties will have until March 17, 2020 to complete all expert
depositions.

beac © an! Co 4)12-2-19

 

JUDITH C.McCARTHY — ,
United States Magistrate Judge

 

 

 

Respectfully submitted,

/s/ Michael E. Blaine
Michael E. Blaine

 
